 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     CALVIN LAPORTE-ANDERSON
 7
 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                       Case No. 6:18-mj-00018-MJS

12                            Plaintiff,              STIPULATION TO CONTINUE REVIEW
                                                      HEARING
13    vs.
                                                      Date: March 24, 2020
14    CALVIN LAPORTE-ANDERSON,                        Time: 10:00 a.m.
                                                      Judge: Hon. Jeremy D. Peterson
15                           Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Calvin Laporte-Anderson, hereby stipulate and jointly move this Court to continue Mr.
20   Laporte-Anderson’s review hearing from March 24, 2020 until June 2, 2020, and stipulate that Mr.
21   Laporte-Anderson’s term of probation be extended until July 2, 2020.
22             On October 30, 2018, Mr. Laporte-Anderson was sentenced by the Honorable Jeremy D.
23   Peterson to 18 months unsupervised probation and directed to attend AA meetings.
24             The undersigned defense counsel, having spoken with Mr. Laporte-Anderson at length,
25   believes Mr. Laporte-Anderson is in compliance with his obligations. However, Mr. Laporte-
26   Anderson has misplaced his AA meeting attendance sheets. In the past, the office of the Federal
27   Defender has successfully procured evidence of attendance in similar circumstances. Due the
28   ongoing COVID-19 emergency, investigations are halted, and the undersigned requests additional

     ddA
       Laporte-Anderson / Stipulation to Continue      -1-
       Review Hearing and Order
 1   time so that Mr. Laporte-Anderson can provide evidence of this attendance at AA meetings. The

 2   government does not oppose.

 3
 4                                                        Respectfully submitted,

 5                                                        McGREGOR SCOTT
                                                          United States Attorney
 6
 7   Dated: February 21, 2020                       carca /s/ Susan St. Vincent
                                                          SUSAN ST. VINCENT
 8                                                        Acting Legal Officer
                                                          National Park Service
 9                                                        Yosemite National Park

10
11   Dated: February 21, 2020                             HEATHER E. WILLIAMS
                                                          Federal Defender
12
13                                                        /s/ Benjamin A. Gerson
                                                          BENJAMIN A. GERSON
14                                                        Assistant Federal Defender
                                                          Attorney for Defendant
15                                                        CALVIN LAPORTE-ANDERSON

16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Laporte-Anderson / Stipulation to Continue           -2-
       Review Hearing and Order
 1                                                  ORDER

 2             Good cause appearing, the above stipulation to continue case 6:18-MJ-00018-MJS until

 3   June 2, 2020 and extend Mr. Laporte-Anderson’s term of probation until July 2, 2020 is hereby

 4   accepted and adopted as the order of this court.

 5
 6   IT IS SO ORDERED.

 7
 8   Dated:         March 24, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Laporte-Anderson / Stipulation to Continue       -3-
       Review Hearing and Order
